Having qualified for a pension under Laws of 1935, chapter 182, p. 855, respondent became entitled to a monthly allowance of thirty dollars, which became vested each month until the effective date of Laws of 1939, chapter 25, p. 80. Conant v.State, 197 Wn. 21, 84 P.2d 378. *Page 268 
It is not necessary to obtain a judgment to enforce a right that has vested prior to the repeal or amendment of a statute under which the right accrues. See Ettor v. Tacoma, 57 Wn. 50,106 P. 478, 107 P. 1061; 228 U.S. 148, 57 L.Ed. 773,33 S.Ct. 428; 77 Wn. 267, 137 P. 820.
I dissent.